MOORE, P. J.
This is a companion appeal to Kopasz v. Kopasz, No. 17030, ante, p. 308 [237 P.2d 284], decision filed this date.
In the instant cause appellant husband has appealed from the order awarding respondent $900 attorney’s fees and $350 costs for defending the appeal taken by husband from the separate maintenance judgment.
The sole question for decision here is whether the court abused its discretion in awarding these sums, appellant’s contention being that such award is beyond his ability to pay and in excess of respondent’s needs.
In view of the reasons given in the opinion in cause *313No. 17030 as to the propriety of the court’s award for expenses and separate maintenance, it cannot be said that the court abused its discretion in fixing fees to be paid. Respondent has a judgment which she has the right to maintain. It was rendered on account of appellant’s own behavior. The payment of counsel fees and costs is a necessary luxury for one who so manages his affairs as to be required to pay them. Nine hundred dollars is not an excessive fee under the circumstances. The action has been bitterly contested by both sides. Several days were consumed in the trial; numerous appearances were made by counsel.
Affirmed.
MeComb, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied January 3, 1952.